         Case 1:18-cv-03501-JGK Document 233 Filed 03/04/19 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 DEMOCRATIC NATIONAL COMMITTEE,
                                                     Civil No. 1:18-cr-03501 (JGK)(SDA)
                        Plaintiff,
        v.

 THE RUSSIAN FEDERATION, et al,
                                                     NOTICE OF MOTION
                        Defendants.


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Defendant George Papadopoulos, will move this Court in Courtroom 14A, of the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007, on a date and

at a time to be set by the Court, for an Order pursuant to Federal Rules of Civil Procedures 12(b)(6)

dismissing the Second Amended Complaint herein for failure to state a claim against Mr.

Papadopoulos.

       PLEASE TAKE FURTHER NOTICE that Mr. Papadopoulos joins in, relies upon and

incorporates herein by reference, each and every argument, insofar as it applies to him, made by

each and every other defendants named in the Second Amended Complaint.


Dated: March 4, 2019                          Respectfully submitted,
       New York, New York


                                      By:     /s/ Jeffrey R. Alexander
                                              Jeffrey R. Alexander
                                              Pierce Bainbridge Beck Price & Hecht LLP
                                              20 West 23rd Street, Fifth Floor
                                              New York, New York 10010
                                              (212) 484-9866
                                              cpolisi@piercebainbridge.com

                                              Attorneys for Defendant
                                              George Papadopoulos
         Case 1:18-cv-03501-JGK Document 233 Filed 03/04/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I, Jeffrey R. Alexander, hereby certify that on March 4, 2019, I caused a true and correct

copy of the foregoing to be filed via the Court’s electronic filing system, which constitutes service

upon all counsel of record.

                                                      /s/ Jeffrey R. Alexander
                                                      Jeffrey R. Alexander
